DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0336716 to Adachi (“US1”), cited in Applicant’s IDS submitted 01 April 2022.
Regarding Claim 1, US1 describes a display projector comprising: a display device (see Figs 6-11) comprising: a backplane (11) including a first plurality of features (15/15x), and a die (12) comprises a plurality of light emitting diodes (see [0059]), and wherein the die is bonded to the backplane (see Figs 6 and 11); and a collimator assembly (20) attached to the display device, the collimator assembly comprising: a plurality of lenses (22), and a second plurality of features (25); wherein the collimator assembly is attached to the display device through coupling the first plurality of features with the second plurality of features such that the plurality of dies are aligned with the plurality of lenses (see Fig 10B, [0088]-[0089]). US1 does not describe a plurality of the dies bonded to the backplane. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to bond multiple of the described die to the backplane of US1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 9, US1 describes the backplane further including a contact pad (13), and wherein the die is bonded to the contact pad. US1 does not describe a plurality of contact pads. As discussed above with respect to Claim 1, , it would have been obvious to one of ordinary skill in the art to create a plurality of the structures of US1. Therefore, it would have before the effective filing date of the claimed invention, it would have been obvious to include a plurality of the contact pads of US1 in the obvious projector in view of US1. The motivation for doing so would have been to allow for electrical connection of the dies of the obvious projector in view of US1.
Regarding Claim 10, US1 describes the backplane further includes a second plurality of contact pads (14), and wherein the first plurality of features are located on the second plurality of contact pads (see Figs 6, 10B, and 11).
Regarding Claim 11, US1 describes the first plurality of features are shaped to receive the second plurality of features, or the second plurality of features are shaped to receive the first plurality of features (see Figs 6, 10B, and 11).
Regarding Claim 12, US1 describes each of the plurality of lenses is a collimating lens (see [0064], describing the lenses outputting “approximately parallel light”).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 describe the second plurality of features as recesses in the collimator assembly.
Claims 6-8 describe first plurality of features are openings in the backplane.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874